



Exhibit 10.21










FOURTEENTH AMENDMENT TO REVOLVING CREDIT
AND SECURITY AGREEMENT
This FOURTEENTH AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT (this
“Amendment”) is entered into as of March 13, 2017 by and among VIRCO MFG.
CORPORATION, a Delaware corporation (“VMC”), VIRCO INC., a Delaware corporation
(“Virco”, and together with VMC, “Borrowers” and, each individually, a
“Borrower”), the financial institutions from time to time party to the Credit
Agreement (as defined below) as lenders (collectively, “Lenders”), and PNC BANK,
NATIONAL ASSOCIATION (“PNC”), as administrative agent for Lenders (PNC, in such
capacity, “Agent”), with respect to the following:
Borrowers, Lenders and Agent have previously entered into that certain Revolving
Credit and Security Agreement, dated as of December 22, 2011 (as amended,
restated or otherwise modified from time to time, the “Credit Agreement”).
Borrowers have requested that Agent and Lenders provide Borrower with an
Equipment Loan and make certain other amendments to the Credit Agreement. Agent
and Lenders are agreeable to the Borrowers’ requests but only on the terms and
conditions set forth below.
NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Credit Agreement, the Loan Documents and this Amendment, and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
A.Definitions Incorporated. Initially capitalized terms used but not otherwise
defined in this Amendment have the respective meanings set forth in the Credit
Agreement, as amended hereby.
B.Amendments to the Credit Agreement. The Credit Agreement is, as of the
Fourteenth Effective Date and subject to the satisfaction of the applicable
conditions precedent set forth in Section C of this Amendment, hereby amended as
set forth in Exhibit A, with all revisions to the Credit Agreement reflected in
Exhibit A in redlined format. The amendments to the Credit Agreement and
addition to the exhibits to the Credit Agreement are limited to the extent
specifically set forth above and no other terms, covenants or provisions of the
Credit Agreement, as applicable, are intended to be affected hereby.
C.Conditions Precedent. The obligations of Agent and Lenders hereunder, and this
Amendment, will be effective on the date (the “Fourteenth Amendment Effective
Date”) of satisfaction of each of the following conditions precedent, each in a
manner in form and substance acceptable to Agent:
1.Amendment. Borrowers shall have delivered to Agent an executed original of
this Amendment;
2.Equipment Note. Borrower shall have delivered to Agent an executed original of
the Equipment Note in form attached hereto as Exhibit B;
3.Amendment to Fee Letter. Borrower shall have delivered to Agent an executed
original of the First Amendment to the Fee Letter.
4.Flood Hazard Determinations. Agent shall have received flood hazard
determinations acceptable to Agent for all Real Property described in a
Mortgage;
5.Resolutions. Borrower shall have delivered to Agent executed corporate
resolutions from each Borrower authorizing the terms of the Amendment;
6.Representations and Warranties. The representations and warranties contained
herein and in the Credit Agreement shall be true and correct in all material
respects as of the date hereof as if made on the date hereof, except for such
representations and warranties limited by their terms to a specific date, in
which case each such





--------------------------------------------------------------------------------





representation and warranty shall be true and correct in all material respects
as of such specific date;
7.No Default. After giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing;
8.Fee. Borrowers shall have delivered to Agent in immediately available funds an
amendment fee in the amount of $12,500; and
9.Other. All corporate and other proceedings, and all documents, instruments and
other legal matters in connection with the transactions contemplated hereby
shall be satisfactory in form and substance to Agent and its counsel.
D.Representations and Warranties. To induce Lenders and Agent to enter into this
Amendment, each Borrower represents and warrants to Lenders and Agent as of the
date hereof as follows:
1.Such Borrower has full power, authority and legal right to enter into this
Amendment and to perform all its respective Obligations hereunder. This
Amendment has been duly executed and delivered by such Borrower and the Credit
Agreement, as amended by this Amendment constitutes the legal, valid and binding
obligation of such Borrower enforceable in accordance with its terms, except as
such enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally. The execution,
delivery and performance of this Amendment (i) are within such Borrower’s
powers, have been duly authorized by all necessary company action, are not in
contravention of law or the terms of such Borrower’s by-laws, certificate of
incorporation, or other applicable documents relating to such Borrower’s
formation or to the conduct of such Borrower’s business or of any material
agreement or undertaking to which such Borrower is a party or by which such
Borrower is bound, (ii) will not conflict with or violate any law or regulation,
or any judgment, order, writ, injunction or decree of any court or Governmental
Body, (iii) will not require the Consent of any Governmental Body or any other
Person, except those Consents which will have been duly obtained, made or
compiled prior to date hereof and which are in full force and effect, and
(iv) will not conflict with, nor result in any breach in any of the provisions
of or constitute a default under or result in the creation of any Lien except
Permitted Encumbrances upon any asset of such Borrower under the provisions of
any material agreement, charter document, instrument, by-law or other instrument
to which such Borrower is a party or by which it or its property is a party or
by which it may be bound.
2.After giving effect to this Amendment, the representations and warranties
contained in the Credit Agreement are true and correct in all material respects
except to the extent any such representation or warranty is expressly stated to
have been made as of a specific date, in which case each such representation and
warranty is true and correct in all material respects as of such specific date,
and no Default or Event of Default has occurred and is continuing.
E.Reaffirmation. Except as specifically modified by this Amendment, the Credit
Agreement and the other Loan Documents remain in full force and effect in
accordance with their respective terms and are hereby ratified, reaffirmed and
confirmed by Borrowers.
F.Events of Default. Any failure to comply with the terms of this Amendment will
constitute an Event of Default under the Credit Agreement.
G.Integration. This Amendment, together with the Credit Agreement and the Loan
Documents, incorporates all negotiations of the parties hereto with respect to
the subject matter hereof and is the final expression and agreement of the
parties hereto with respect to the subject matter hereof.
H.Severability. If any part of this Amendment is contrary to, prohibited by, or
deemed invalid under Applicable Laws, such provision shall be inapplicable and
deemed omitted to the extent so contrary, prohibited or invalid, but the
remainder hereof shall not be invalidated thereby and shall be given effect so
far as possible.
I.Submission of Amendment. The submission of this Amendment to the parties or
their agents or attorneys for review or signature does not constitute a
commitment by Agent or Lenders to amend or otherwise modify any of the
provisions of the Credit Agreement and this Amendment shall have no binding
force or effect until the Fourteenth Amendment Effective Date.
J.Counterparts; Facsimile Signatures. This Amendment may be executed in any
number of and by different parties hereto on separate counterparts, all of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same agreement. Any signature delivered by a party
by facsimile transmission shall be deemed to be an original signature hereto.
K.Governing Law. This Amendment is a Loan Document and is governed by the
Applicable Law pertaining in the State of New York, other than those conflict of
law provisions that would defer to the substantive laws of another jurisdiction.
This governing law election has been made by the parties in reliance on, among
other





--------------------------------------------------------------------------------





things, Section 5-1401 of the General Obligations Law of the State of New York,
as amended (as and to the extent applicable), and other Applicable Law.
L.Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of Borrowers, Lenders, Agent, and all future holders of the Obligations
and their respective successors and assigns, except that no Borrower may assign
or transfer any of its rights or obligations under this Amendment without the
prior written consent of Agent.
M.Attorneys’ Fees; Costs. Borrowers agree to promptly pay, upon written demand,
all reasonable and documented attorneys’ fees and costs incurred in connection
with the negotiation, documentation and execution of this Amendment. If any
legal action or proceeding shall be commenced at any time by any party to this
Amendment in connection with its interpretation or enforcement, the prevailing
party or parties in such action or proceeding shall be entitled to reimbursement
of its reasonable attorneys’ fees and costs in connection therewith, in addition
to all other relief to which the prevailing party or parties may be entitled.
N.Jury Trial Waiver. To the extent not prohibited by applicable law, each party
to this Amendment hereby expressly waives any right to trial by jury of any
claim, demand, action, or cause of action 1. arising under this Amendment or any
other instrument, document, or agreement executed or delivered in connection
herewith, or 2. in any way connected with or related or incidental to the
dealings of the parties hereto or any of them with respect to this Amendment or
any other instrument, document, or agreement executed or delivered in connection
herewith, or the transactions related hereto or thereto in each case whether now
existing or hereafter arising, and whether sounding in contract or tort or
otherwise and each party hereto hereby consents that any such claim, demand,
action, or cause of action shall be decided by court trial without a jury, and
that any party to this Amendment may file an original counterpart or a copy of
this Section with any court as written evidence of the consents of the parties
hereto to the waiver of their right to trial by jury. Without limiting the
applicability of any other provision of the Credit Agreement, the terms of
Article XII of the Credit Agreement, INCLUDING WITHOUT LIMITATION SECTION 12.3,
shall apply to this Amendment.
O.Total Agreement. This Amendment, the Credit Agreement, and the other Loan
Documents contain the entire understanding among Borrowers, Lenders and Agent
and supersede all prior agreements and understandings, if any, relating to the
subject matter hereof. Any promises, representations, warranties, or guarantees
not herein contained and hereinafter made have no force and effect unless in
writing, signed by Borrowers’ and Agent’s respective officers. Neither this
Amendment nor any portion or provisions hereof may be changed, modified,
amended, waived, supplemented, discharged, cancelled, or terminated orally or by
any course of dealing, or in any manner other than by an agreement in writing,
signed by the party to be charged. Each Borrower acknowledges that it has been
advised by counsel in connection with the execution of this Amendment and the
other Loan Documents and is not relying upon oral representations or statements
inconsistent with the terms and provisions of this Amendment.


[Remainder of Page Intentionally Left Blank]
IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first written above.















--------------------------------------------------------------------------------







VIRCO MFG. CORPORATION,
a Delaware corporation, as a Borrower
By: _____/s/Robert E. Dose_______    
Name:
Robert E. Dose

Title:
Vice President

VIRCO INC.,
a Delaware corporation, as a Borrower
By: _____/s/Robert E. Dose_______    
Name:
Robert E. Dose

Title:
Vice President

PNC BANK, NATIONAL ASSOCIATION,
as Lender and as Agent
By: _____/s/Jeanette Vandenbergh___    
Name:
Jeanette Vandenbergh

Title:      Senior Vice President









--------------------------------------------------------------------------------





EQUIPMENT NOTE


$2,500,000                                        March 13, 2017


This EQUIPMENT NOTE (this “Note”) is executed and delivered under and pursuant
to the terms of that certain Revolving Credit and Security Agreement, dated as
of December 22, 2011 (as such agreement may be amended, restated, or otherwise
modified from time to time, the “Credit Agreement”), among VIRCO MFG.
CORPORATION, a corporation organized under the laws of the State of Delaware
(“VMC”), VIRCO INC., a corporation organized under the laws of the State of
Delaware (“Virco” and, together with VMC and each Person that becomes a party
hereto pursuant to Section 7.12 as a borrower, each a “Borrower”, and
collectively “Borrowers”), the Persons from time to time party hereto pursuant
to Section 7.12 as a guarantor, the financial institutions that are now or that
hereafter become a party hereto (collectively, “Lenders” and individually a
“Lender”) and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as administrative agent
for Lenders (PNC, in such capacity, “Agent”). Initially capitalized terms used
but not defined herein have the respective meanings set forth in the Credit
Agreement.
FOR VALUE RECEIVED, Borrowers hereby promise to pay to the order of PNC Bank,
national association, at the office of Agent specified in the Credit Agreement
or at such other place as Agent may from time to time designate, in accordance
with the Credit Agreement, to Borrowing Agent in writing:
(i)    the principal sum of $2,500,000, or such other amount thereof as may be
from time to time advanced under the Equipment Loans and pursuant to the terms
of the Credit Agreement (the “Principal Amount”), subject to acceleration upon
the occurrence of an Event of Default or earlier termination of the Credit
Agreement pursuant to the terms thereof; and


(ii)    interest on the Principal Amount of this Note from time to time
outstanding until such Principal Amount is paid in full at the applicable
Equipment Loan Rate in accordance with the provisions of the Credit Agreement.
In no event, however, shall interest exceed the maximum interest rate permitted
by Applicable Law. During the existence of an Event of Default, at the option of
Agent or the Required Lenders, interest shall be payable at the Default Rate.


This Note is an Equipment Note under and as defined in the Credit Agreement and
is secured by the Liens granted pursuant to the Credit Agreement and the other
Loan Documents, is entitled to the benefits of the Credit Agreement and the
other Loan Documents, and is subject to all of the agreements, terms, and
conditions therein contained.
This Note is subject to mandatory prepayment and may be voluntarily prepaid, in
whole or in part, on the terms and conditions set forth in the Credit Agreement.
If an Event of Default under Section 10.6 of the Credit Agreement occurs, this
Note shall immediately become due and payable, without notice on demand,
together with reasonable attorneys’ fees if the collection hereof is placed in
the hands of an attorney to obtain or enforce payment hereof and if any other
Event of Default occurs, this Note may, as provided in the Credit Agreement, be
declared to be immediately due and payable, without notice on demand, in each
case together with expenses and costs as provided in the Credit Agreement.
This Note shall be governed by and construed in accordance with the laws of the
State of New York applied to contracts to be performed wholly within the State
of New York. This governing law election has been made in reliance of the
Applicable Law. Borrowers hereby irrevocably consent to the non-exclusive
jurisdiction of any state or federal court located in the County of New York,
State of New York in any and all actions and proceedings whether arising
hereunder, under the Credit Agreement, any Other Document or undertaking.
Borrowers waive any objection to improper venue and forum non-conveniens to
proceedings in any such court and all rights to transfer for any reason. Without
limiting the applicability of any other provision of this Note, the terms of
Section 12.3 of the Credit Agreement shall apply to this Note, mutatis mutandis.





--------------------------------------------------------------------------------





Borrowers expressly waive any presentment, demand, protest, notice of protest,
notice of intent to accelerate, notice of acceleration, or any other notice of
any kind except as expressly provided in the Credit Agreement.
IN WITNESS WHEREOF, each Borrower has duly executed this Note as of the date
first written above.






VIRCO MFG. CORPORATION,
a Delaware corporation, as a Borrower
By: _____/s/Robert E. Dose_______    
Name:
Robert E. Dose

Title:
Vice President

VIRCO INC.,
a Delaware corporation, as a Borrower
By: _____/s/Robert E. Dose_______    
Name:
Robert E. Dose

Title:
Vice President

PNC BANK, NATIONAL ASSOCIATION,
as Lender and as Agent
By: _____/s/Jeanette Vandenbergh___    
Name:
Jeanette Vandenbergh

Title:      Senior Vice President





